COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-097-CV
 
IN
RE TRAFFIC & TRANSPORTATION                                       RELATORS
SUPPLY, INC., WILLIAM
SCHAAD AND 
SANDRA SCHAAD
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court has considered relators=
petition for writ of mandamus, relators= motion
for emergency relief, the response of the real party in interest, and the
filings of both parties and is of the opinion that relief should be denied. 
Accordingly, our March 31, 2009 stay order is hereby vacated, and relators=
petition for writ of mandamus is denied.
Relators shall
pay all costs of this original proceeding, for which let execution issue.
PER
CURIAM
 
PANEL:  GARDNER, LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED:  February 18, 2010




     [1]See
Tex. R. App. P. 47.4.